Citation Nr: 0206005	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  98-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

[The issue of eligibility to Class III outpatient dental 
treatment pursuant to 38 C.F.R. § 17.161(g) is the subject of 
a separate decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 1997 and December 1999 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the February 
1997 rating decision, the RO denied service connection for 
bilateral hearing loss.  In the December 1999 rating 
decision, the RO denied service connection for tinnitus.

In March 2002, the veteran testified at a personal hearing 
before the undersigned Board Member, a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  Two years following the veteran's discharge from service, 
he complained of right ear hearing loss.  He currently has a 
right ear hearing loss disability, which was first shown in 
June 1974.

2.  Competent evidence of a nexus between left ear hearing 
loss and service is not of record.

3.  Competent evidence of a current diagnosis of tinnitus or 
evidence of a nexus between current ringing in the ears and 
service is not of record.



CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.385 (2001).

2.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.385.

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be complete.  
Additionally, in the April 1998 statement of the case, the RO 
provided the veteran with the regulations that are applicable 
in a claim for service connection and informed him why his 
claim for service connection for bilateral hearing loss was 
denied.  In the December 1999 rating decision on appeal, the 
RO stated that the veteran's claim for service connection for 
tinnitus was not well grounded.  This defect was cured when 
the RO sent the veteran a letter in July 2001, wherein it 
informed him of the change in the law and the evidence 
necessary to substantiate his claims for service connection.  
Specifically, the RO informed the veteran that in order to 
establish service connection for a disability, he would need 
to show three things: (1) an injury in military service or a 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease 
(the RO addressed presumptive service connection as well); 
(2) a current physical or mental disability; and (3) a 
relationship between the current disorder and an injury, 
disease, or event in service.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, Veterans of Foreign Wars of the United 
States.  These determinations were not returned by the United 
States Postal Service as undeliverable, and thus the veteran 
and his representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992). 

Additionally, the veteran reported having received treatment 
for his hearing loss at the Baton Rouge, Louisiana, 
outpatient clinic, which records have been received and 
associated with the claims file.  The Board is aware that at 
the March 2002 Board hearing, the veteran's spouse testified 
that the veteran had undergone an MRI for his head, which she 
stated was related to his "ears."  The Board finds that it 
need not obtain a copy of the MRI results, as it is granting 
the claim for service connection for right ear hearing loss 
and it is doubtful that the MRI report so many years after 
service would establish a nexus between left ear hearing loss 
and the veteran's service and would serve no useful purpose.

The veteran stated that he had received treatment from a Dr. 
Wolfe immediately following his discharge from service 
related to hearing loss.  In a September 1999 statement, the 
veteran indicated that he was trying to track down Dr. Wolfe 
but had been unsuccessful.  He stated that he was going to 
contact the California Pacific Medical Center to see if there 
was a way to find Dr. Wolfe.  The record reflects that the 
veteran sent a request in September 1999 to the California 
Pacific Medical Center and requested that it send him records 
from the facility.  A similar request was made by the RO.  In 
October 1999, the California Pacific Medical Center indicated 
that it did not have any access to private physician's 
records and was unable to locate any record related to the 
veteran's request.  Thus, the Board finds that the records 
from Dr. Wolfe are not obtainable.

The RO did not provide the veteran with an examination; 
however, the Board finds that one was not necessary.  
Specifically, as to the veteran's claim for service 
connection for bilateral hearing loss, a June 1999 VA 
treatment record has shown that the veteran has bilateral 
sensorineural hearing loss.  The Board finds the June 1999 
treatment report to be adequate for rating purposes and as 
such, per 38 C.F.R. § 3.326(b) (2001), it could serve as the 
examination required by VA.  As for the veteran's claim for 
tinnitus, in order for an examination or an opinion to be 
necessary to make a decision on this claim, there must be 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability.  Here, 
no medical professional has entered a diagnosis of tinnitus, 
and the veteran first reported ringing in the right ear in 
1974-approximately 28 years following his discharge from 
service.  The veteran's report of ringing in the right ear in 
1974 and current complaint of ringing in both ears does not 
establish persistent or recurrent symptoms to require that an 
examination be provided.  Accordingly, the Board finds that 
examinations were not necessary based on the above-stated 
reasons.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).


II.  Decision

Service medical records do not show any complaints or 
diagnoses of hearing loss or tinnitus.  The entrance 
examination shows that the veteran's hearing was reported as 
15/15 in each ear.  The separation examination shows that 
whispered and spoken voice were 15/15 in each ear.

At a September 1948 VA examination, the veteran reported that 
he was hard of hearing in the right ear and had first noticed 
it after having been overseas.  The examiner reported that 
"ordinary conversation heard" was 20/20 feet on the right 
and left.  

A June 1974 VA audiological evaluation shows that the veteran 
met the requirements of a hearing loss disability in the 
right ear but not the left ear.  See 38 C.F.R. § 3.385.  In a 
June 1974 VA treatment report, the examiner stated that the 
veteran reported a history of right-sided hearing loss 
following exposure to 40 mm weapon fire in 1946.  He stated 
also that the veteran reported occasional ringing in the 
right ear.  The examiner stated that a June 1974 audiogram 
showed normal hearing in the left ear with right 
sensorineural hearing loss, which was primarily high 
frequency hearing loss.  He noted that the special tests 
conducted produced results that were consistent with acoustic 
trauma.

A June 1999 VA treatment record shows that the examiner 
determined that the veteran had severe to profound hearing 
loss in the right ear between 250 and 8000 Hertz and moderate 
to severe hearing loss in the left ear between 250 and 8000 
Hertz.

In an August 1999 statement, the veteran stated that he had 
developed scarlet fever during boot camp and was hospitalized 
and was forced to go through boot camp a second time.  In 
subsequent statements, the veteran stated that he had not 
been given ear protection when shooting guns during boot camp 
and because he underwent boot camp twice, it exposed his ears 
to that much more noise.

At the March 2002 Board hearing, the veteran's spouse stated 
that the veteran was very hard of hearing and that she had 
difficulty communicating with him.  She stated that when she 
first met the veteran (which was following his discharge from 
service), that he was already hard of hearing.  The veteran's 
spouse stated also that the veteran had complained of ringing 
in the ears.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Right ear hearing loss

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for right ear hearing loss.  The reasons follow.

The service medical records show no complaints or diagnoses 
of right ear hearing loss.  Two years following the veteran's 
discharge from service, the veteran reported at a VA 
examination that he was hard of hearing in the right ear, 
which he stated he had first noticed after being overseas.  
Although a right ear hearing loss disability was not shown 
until 1974, approximately 28 years following the veteran's 
discharge from service, the Board finds the veteran's 
statement at the time of the September 1948 examination to be 
very credible.  First, he had no claim for service connection 
for right ear hearing loss pending at that time, and 
therefore the Board finds no basis to question the 
credibility of that complaint.  Additionally, the complaint 
was made two years following the veteran's discharge from 
service; thus, it was made in close proximity to service.  
Finally, the veteran alleged noise exposure in service at 
that time.  In the June 1974 VA treatment report, the 
examiner noted that the veteran's right ear hearing loss was 
consistent with acoustic trauma.  This only further 
substantiates the Board's determination that the veteran's 
right ear hearing loss disability is related to service.

Accordingly, based upon the above facts and resolving all 
reasonable doubt in favor of the veteran, the Board has 
determined that service connection for right ear hearing loss 
disability is warranted.  See 38 C.F.R. § 3.303.

B.  Left ear hearing loss

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for left ear hearing loss.  
The reasons follow.

The service medical records show no complaints or diagnoses 
of left ear hearing loss.  Two years following the veteran's 
discharge from service, the veteran reported at a VA 
examination that he was hard of hearing in the right ear, and 
stated nothing about hearing difficulty with his left ear.  
When he underwent a VA audiological evaluation in June 1974, 
he had normal hearing in the left ear pursuant to 38 C.F.R. 
§ 3.385.  A VA examiner specifically noted that the veteran 
did not have a hearing loss disability in the left ear.  The 
first showing of a left ear hearing loss disability was in 
June 1999, which was more than 50 years following the 
veteran's discharge from service.  At the time of the 1948 VA 
examination, the veteran did not report any left ear hearing 
loss.  His silence, when otherwise speaking, constitutes 
negative evidence.  The first time the veteran asserted left 
ear hearing loss was in 1997, which is more than 50 years 
following the veteran's discharge from service.  The Board 
finds that there is no basis for a finding that left ear 
hearing loss disability was incurred in service.

Although the veteran has asserted that the current left ear 
hearing loss disability is the result of the inservice noise 
exposure, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for left ear hearing loss, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

C.  Tinnitus

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for tinnitus.  The service 
medical records are silent for a complaint or a diagnosis of 
ringing in the ears or tinnitus.  In June 1974, the veteran 
reported occasional ringing in the right ear.  The veteran 
has not brought forth competent evidence of a current 
diagnosis of tinnitus.  The report in the June 1974 treatment 
record is the only evidence that shows a complaint of 
"occasional" ringing in the right ear only.  

Thus, based upon the Board's review of the evidence, there is 
no competent evidence of a current diagnosis of tinnitus, and 
service connection must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Additionally, the veteran has not brought forth competent 
evidence of a nexus between current complaints of ringing in 
the ears and service.  

Although the veteran has asserted that he has tinnitus, which 
is related to inservice noise exposure, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 2 Vet. App. at 
494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for tinnitus, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.



ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

